Citation Nr: 1312873	
Decision Date: 04/18/13    Archive Date: 05/02/13

DOCKET NO.  09-36 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to a disability rating in excess of 10 percent for chronic lateral epicondylitis, right elbow.

3.  Entitlement to a disability rating in excess of 10 percent for chronic lateral epicondylitis, left elbow.

4.  Entitlement to a disability rating in excess of 10 percent for bilateral pes planus with plantar fasciitis.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from October 2000 to June 2003.
These matters come before the Board of Veterans' Appeals ("Board") on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Chicago, Illinois.  In this decision, the RO continued the Veteran's 20 percent rating for degenerative disc disease of the lumbar spine (hereinafter, low back disability), continued the 10 percent rating for bilateral pes planus with plantar fasciitis, and continued the noncompensable rating for tendonitis of the right and left elbows.  The Veteran perfected an appeal as to these issues.  In a September 2011 rating decision, the RO increased the disability rating for the Veteran's bilateral elbow disabilities (now diagnosed as chronic lateral epicondylitis) from zero to 10 percent, effective September 28, 2006.  Despite the assignment of an increased disability evaluation for these disorders, the issues remain in appellate status because the Veteran has continued to express disagreement with the assigned ratings.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a rating decision issued after a notice of disagreement which grants less than the maximum rating available does not "abrogate the pending appeal").
The Board observes that the Veteran previously requested the opportunity to testify at a Travel Board hearing before a Veterans Law Judge.  However, although a hearing was scheduled for September 2012, the Veteran did not appear.  As such, his request for a Travel Board hearing is withdrawn.  See 38 C.F.R. §20.704(d) (2012).

The issues of entitlement to an earlier effective date for the award of a 10 percent disability rating for chronic lateral epicondylitis, left and right elbows, have been raised by the record (see VA Form 21-4138, December 2011), but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

The issues of entitlement to a disability rating in excess of 10 percent for chronic lateral epicondylitis, right and left elbow are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  The Veteran will be notified if additional action is required on his part.  


FINDINGS OF FACT

1.  For the period prior to June 18, 2009, the Veteran's degenerative disc disease of the lumbar spine was manifested by complaints of pain, stiffness and weakness; muscle spasms resulting in antalgic gait; forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; extension of the thoracolumbar spine not less than 20 degrees; without ankylosis or incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

2.  For the period June 18, 2009 forward, the Veteran's degenerative disc disease of the lumbar spine has been manifested by complaints of pain, stiffness and weakness; muscle spasms resulting in antalgic gait; forward flexion of the thoracolumbar spine to 60 degrees, with pain from 30 to 60 degrees; extension from zero to 20 degrees, with pain from 10 to 20 degrees; annular tears at L4-5 and L5-S1 disc levels; with decreased range of motion and increased pain, fatigue, weakness and lack of endurance after repetitive motion.  

3.  Throughout the course of the appeal, the Veteran's bilateral pes planus with plantar fasciitis has been severe, manifested by objective evidence of pronation on ambulation and characteristic callosities, and reports of pain and swelling with use.



CONCLUSIONS OF LAW

1.  For the period prior to June 18, 2009, the criteria for an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine were not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 
38 C.F.R. §§ 4.45, 4.71a, Diagnostic Codes 5003, 5242 (2012).

2.  Affording the Veteran the benefit of the doubt, for the period June 18, 2009 forward, the criteria for an evaluation of 40 percent, and no more, for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.45, 4.71a, Diagnostic Codes 5003, 5242 (2012).

3.  Affording the Veteran the benefit of the doubt, the criteria for an evaluation of 30 percent, and no more, for bilateral pes planus with plantar fasciitis have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.45, 4.71a, Diagnostic Code 5276 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

      A.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims ("Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

In this case, the Board notes that service connection had already been established and the current appeal arose from claims for increased disability ratings.  By means of a letter dated October 2006, the Veteran was informed that he should provide evidence showing that the symptoms of his service-connected disabilities had increased in severity, was notified of the types of evidence, both lay and medical, that could be submitted in support of a claim for an increased rating, was advised of the division of responsibility between himself and VA for obtaining the required evidence, and was asked to provide any information or evidence in his possession that pertained to such claims.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  The letter also satisfied the requirements of Dingess/Hartman and informed the Veteran of how VA determines the disability rating and effective date elements of a claim.  A second letter, dated September 2008, provided the Veteran with the rating criteria under which his claims have been evaluated.  
      B.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  The claims file contains the Veteran's service and post-service treatment records, and VA examination reports dated May 2007 and June 2009.  Additionally, the claims file contains the Veteran's statements in support of his claims.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that he felt were relevant to the claims that have not already been obtained and associated with the record.

Review of the examination reports shows that the examiners elicited from the Veteran a history of his claimed symptomatology and treatment, performed the requisite physical examinations, including a review of diagnostic test results, and provided findings detailing the results of the examinations.  In this respect, however, while the Board acknowledges that the May 2007 examiner noted that he performed a review of the complete claims folder, it appears that he failed to provide a discussion as to whether there was evidence of weakened movement, excess fatigability, incoordination, or functional loss due to pain on use or flare-ups when the joint in question was used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995), infra.  Accordingly, the Veteran was afforded a second VA joints examination.  The Board recognizes that, although the examiner who performed the June 2009 examination noted that he did not have access to the Veteran's claims folder, he indicated that he had reviewed the Veteran's computerized records.  The Court has held that the absence of a claims file review does not necessarily render an examination inadequate or reduce the probative value of a medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Here, because the June 2009 examiner performed a complete physical evaluation of the Veteran's spine, complete with a discussion of DeLuca requirements, and provided the complete diagnostic criteria necessary to evaluate the severity of the Veteran's spine and feet disabilities, the Board concludes that the examination reports, taken as a whole, are sufficient to adjudicate the claims.

In addition, the Board also notes that, although the last examinations for the Veteran's pes planus and low back took place in May 2007 and June 2009, respectively, the Court has held that the mere passage of time between the last examination and the Board's review does not automatically render the examination inadequate; rather, there must be evidence of a change in the condition or an allegation of a worsening of the condition.  Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (April 7, 1995), 60 Fed. Reg. 43186 (the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted).  In this case, there is no indication, either from the Veteran, his representative, or a review of the medical or lay evidence of record that the severity of his bilateral foot disorders or degenerative disc disease of the lumbar spine has increased in severity since the May 2007 and June 2009 examinations.  Accordingly, the Board concludes that the examination reports are adequate upon which to base a decision in this case.

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above finds that the development of the claims has been consistent with the provisions of the VCAA.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claims.  Accordingly, the Board will proceed to a decision on the merits.

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (Footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  Separate Diagnostic Codes ("DC") identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2012).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue, and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2012).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).   

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  
38 C.F.R. § 4.40 (2012).  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  Id.

With regard to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  less movement than normal; more movement than normal; weakened movement; excess fatigability; incoordination; impaired ability to execute skilled movements smoothly; and pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2012).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2012).


As noted above, the Court has held that the Board must determine whether there is evidence of weakened movement, excess fatigability, incoordination, or functional loss due to pain on use or flare-ups when the joint in question is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995); 
38 C.F.R. § 4.40.  Furthermore, 38 C.F.R. § 4.45 also provides that consideration be given to weakened movement, excess fatigability and incoordination.  The fact that the revised criteria include symptoms such as pain, stiffness, aching, etc., if present, means that evaluations based on pain alone are not appropriate, unless there is, for example, specific nerve root pain that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).
The Board notes that the words "slight," "moderate" and "severe," as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, so that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2012).

VA regulations provide a General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes) with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease as follows:

For unfavorable ankylosis of the entire spine (100 percent);

For unfavorable ankylosis of the entire thoracolumbar spine (50 percent);

For unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent);

For forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent); and

For forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  68 Fed. Reg. 51,443, Note (5) (Aug. 27, 2003).

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.  
Id., Note (1).  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  
Id., Note (2); see 38 C.F.R. § 4.71a, Plate V.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  68 Fed. Reg. 51,443, Note (2) (Aug. 27, 2003).  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, disability is evaluated as follows:

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, assignment of a 60 percent evaluation is warranted. 

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, assignment of a 40 percent evaluation is warranted.

With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, assignment of a 20 percent evaluation is warranted.

With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months, assignment of a 10 percent evaluation is warranted.

The notes for rating intervertebral disc syndrome under this regulation state as follows:  Note (1): an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2): if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

A.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine.

The Veteran's thoracic spine disability has been evaluated under DC 5242, degenerative arthritis of the spine, under the General Rating Formula for Diseases and Injuries of the Spine.  Under Note (6), DC 5242 also refers to DC 5003.  Under DC 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes.  However, when the limitation of motion of the specific joint or joints is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is applicable for each such major joint or group of minor joints affected, to be combined, not added, under DC 5003. 

Review of VA Medical Center ("VAMC") treatment reports of record, dated through October 2008, show that the Veteran was seen on an outpatient basis on multiple occasions with complaints of chronic low back pain.  During a November 2005 general medical examination, he reported that his back pain had increased since his last visit, and described the pain as sharp and constant in the area of the right lower back.  He assessed the pain at 5 on a scale of 0-10, with 10 being the worst.  He was advised to continue oxycodone and was prescribed a muscle relaxant.  During a June 2006 visit, the Veteran complained of continuing low back pain along with pain down the right leg and on the outside of the right foot.  His physician advised him to undergo a magnetic resonance imaging (MRI) study.  

In May 2007, the Veteran was afforded a VA compensation and pension joints examination, at which time, he complained of daily, intermittent low back pain with flare-ups depending on his activity level.  He reported that he had been working as a full-time auto mechanic for the past 12 months, but said his flare-ups negatively impacted his occupation, adding that he had increased fatigue over the course of the day secondary to low back pain.  Upon physical examination, there was mild L4-5 spinous process tenderness, slight exaggerated lordotic curvature and right-sided L4-5 paraspinous spasms.  Forward flexion of the thoracolumbar spine was to 90 degrees, extension was to zero degrees with 5 degrees reported right-sided pain at the L4-5 level.  The examiner indicated that left and right rotation was to 50 degrees with reported pain and stiffness, and left and right "lateral movement" was to 30 degrees with reported pain and stiffness (although it is unclear from the examination report, the Board assumes that the examiner was referring to lateral flexion).  Straight leg raises were negative.  The examiner also concluded that, because certain examination questions asked for subjective findings based on the Veteran's self-reports, any additional functional impairment due to pain/pain on repetition or additional fatigue, weakness, lack of endurance or incoordination could not be specified in degrees of lost motion without resort to mere speculation.  A review of lumbar spine x-rays revealed mild levo rotoscoliosis of the spine with normal lordosis, no recent fracture or subluxation, minimal degree lumbar and lower dorsal spondylosis suggested, and some narrowing of the L5-S1 and L4-5 disc spaces.  The diagnosis was status-post low back injury with herniated nucleus pulposus, 
L4-5, with associated mild degenerative joint disease changes and degenerative disc disease of L4-5 and L5-S1.

In November 2007, the Veteran was seen in the VAMC neurology clinic for complaints of low back pain.  His lumbar spine appeared normal and there were no palpable spasms in the lumbar muscles.  Range of motion of the spine also appeared visibly normal.  Straight leg raises were negative bilaterally and his deep tendon reflexes were present and symmetric.  The toes were down-going to plantar stimulation and he had decreased pinprick sensation in the right 4-5 cutaneous distribution of corresponding lumbar nerve roots.

A December 2007 lumbar MRI revealed a finding of spinal canal stenosis, moderate at L4-5, facet arthropathy bilaterally at L4-5 and L5-S1, and posterior spondylitic disc bulges with annular defect at both L4-5 and L5-S1.  According to the radiologist, the findings were deemed a "minor abnormality."  A corresponding December 2007 letter to the Veteran informed him that the results of the MRI revealed arthritis of the lumbar spine with some moderate narrowing of the spinal canal.  The letter noted that "[n]o major abnormalities have been identified and no immediate action needs to be taken.  The spinal cord and the nerve roots are all completely normal."  In September 2008, the Veteran returned to the neurology clinic with complaints of worsening low back pain since his December 2007 visit.

On June 18, 2009, the Veteran was afforded a second VA compensation and pension examination for his lower back, at which time, he complained of severe low back pain and said he had experienced an incapacitating episode the previous winter after he fell shoveling snow; he added that he had one week of bedrest.  He said he had another episode of bedrest after moving merchandise for his employer (a pawn shop), which resulted in two weeks of light duty work.  In this respect, the Board notes that there is no evidence, either from the Veteran or in the treatment records, that his bedrest was physician-prescribed.  He said he had previously worked as a satellite television installer from 2007 to 2008, but had to quit due to severe back problems.  His complaints included pain, stiffness, fatigue, spasms, weakness and numbness along the right leg down into the first two toes.  He also reported unsteadiness while climbing stairs with occasional falls.  

Upon physical examination, there was mild spasm noted in the right paravertebral area at the L2-3-4 disc levels.  There was no evidence of kyphosis or scoliosis, point tenderness over the spinous processes or sacroiliac joint, or along the sciatic nerve.  Forward flexion was from zero to 60 degrees, with pain from 30 to 60 degrees; extension was from zero to 20 degrees, with pain from 10 to 20 degrees; left lateral rotation was from zero to 25 degrees; right lateral rotation was from zero to 25 degrees with mild pain.  Repetitive movement caused increased pain, fatigue, weakness and lack of endurance without incoordination.  After 3 repetitions, the Veteran's range of motion was decreased as follows:  forward flexion zero to 45 degrees; extension zero to 15 degrees; left lateral flexion zero to 15 degrees; right lateral flexion zero to 10 degrees; left lateral rotation zero to 15 degrees; and right lateral rotation zero to 15 degrees.  There were muscle spasms in the right paravertebral lumbar area without tenderness or guarding.  Weakness with mild atrophy of the lumbar muscles was noted.  However, the examiner noted there was a slightly antalgic gait associated with spasm of the muscles.  There was no evidence of kyphosis or ankylosis.  Review of a May 2009 MRI revealed desiccation of discs at the L4-5 and L5-S1 levels with mild disc narrowing, central disc bulging with linear annular  tear and a linear tear posteriorly.  The diagnoses were degenerative disc disease with annular tears at L4-5 and L5-S1 with lumbar radiculopathy, right, and degenerative joint disease, facet arthropathy at L4-5 and L5-S1

There are no additional treatment reports in the claims folder or in the Veteran's electronic Virtual VA folder.

Based on a review of the evidence of record, the Board concludes that, for the period prior to June 18, 2009, the criteria for a disability evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine under DC 5242 were not met.  In this regard, as noted above, the forward flexion of the thoracolumbar spine was greater than 30 degrees, but not greater than 60 degrees.  There was also no evidence of forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Moreover, as discussed above, even though the Veteran continuously reported chronic low back pain, the December 2007 MRI demonstrated that the spinal cord was completely normal with no major abnormalities identified.  Furthermore, because the General Rating Formula for Diseases and Injuries of the Spine criteria include symptoms such as pain, stiffness, aching, etc., if these symptoms are present, an evaluation based on pain alone is not appropriate unless there is, for example, specific nerve root pain that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).  In this case, the September 2009 rating decision awarded the Veteran service connection for radiculopathy of the right lower extremity, based on his complaints of right leg radiculopathy and objective neurological findings upon examination.

The Board has also considered whether other diagnostic codes are applicable to the Veteran's low back disability during this portion of the period on appeal.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").  However, there is no evidence that the Veteran has been diagnosed with any of the following disorders as applicable to the thoracolumbar spine at any time during this portion of the appeal:  vertebral fracture or dislocation, sacroiliac injury or weakness, spondylolisthesis or segmental instability, ankylosing spondylitis, or spinal fusion.  Moreover, although the December 2007 MRI indicated a finding of moderate spinal stenosis, as discussed above, the radiologist interpreted the results as a "minor abnormality."  In addition, during this period, there was no evidence of limited range of motion or other abnormalities to such a degree as would warranted a disability rating greater than the 20 percent already assigned under DC 5242 for this period.

Moreover, although the Veteran reported that he had experienced incapacitating episodes during the winter of 2008 lasting one week and two weeks, respectively, neither the Veteran, nor the medical records demonstrate that he was prescribed bedrest by a physician.  Further, even if there had been physician-prescribed bedrest for a period of three weeks, this would warrant no greater than a 20 percent disability rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, as a higher 40 percent rating requires incapacitating episodes having a total duration of at least 4 weeks.   

In view of the foregoing, the Board finds that, for the period prior to June 18, 2009, the Veteran did not meet or nearly approximate the criteria for a rating in excess of 20 percent for his service-connected degenerative disc disease of the lumbar spine.  As such, the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

For the period June 18, 2009 forward, however, based on the clinical findings, and keeping in mind the "benefit-of-the-doubt rule" enunciated in 38 U.S.C.A. 
§ 5107(b) and in Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Board finds that the Veteran's symptoms of his degenerative disc disease of the lumbar spine more closely approximate the criteria for a disability evaluation of 40 percent, and no more, under DC 5242.  In this regard, the Board has considered the Court's holding in DeLuca v. Brown, 8 Vet. App. 202, supra, that the Board must determine whether there is evidence of weakened movement, excess fatigability, incoordination, or functional loss due to pain on use or flare-ups when the joint in question is used repeatedly over a period of time.  See also 38 C.F.R. § 4.45 (which also provides that consideration be given to weakened movement, excess fatigability and incoordination).  In this case, during the June 2009 VA examination, it was noted that, following repetitive movements of the thoracolumbar spine, the Veteran experienced a decrease in forward flexion of the thoracolumbar spine to 45 degrees.  Notwithstanding the forward flexion limited to no less than 45 degrees after repetition, the Board finds that the overall disability picture, which is also characterized by increased pain, fatigue, weakness and lack of endurance after repetition, as well as overall decreased range of motion and annular tears, is more analogous of a 40 percent rating.  

The Board notes that while range of motion of the Veteran's back is limited it is not ankylosed in an unfavorable position, the requirement for a 50 percent rating.  

In evaluating the Veteran's claims, the Board has also considered whether he is entitled to a greater level of compensation on an extra-schedular basis during any portion of the period on appeal.  Ordinarily, the VA Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id.

Throughout the period on appeal, the Veteran has complained of chronic pain in the lumbar area of the spine.  The diagnostic codes used herein to evaluate the disability at issue consider the symptoms reported and shown on objective evaluation.  In other words, there are no symptoms that are unusual or different from those contemplated by the schedular criteria.  The Veteran does not demonstrate exceptional or unusual disability; he merely disagrees with the assigned evaluations for his levels of impairment.  Accordingly, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that referral for an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) is not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Furthermore, the Veteran has reported working full-time throughout the course of the appeal.  As such, while he has claimed that his physical limitations make gainful employment difficult (see VA Form 9, September 2009), consideration of entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability ("TDIU") is not warranted, as the Veteran is currently employed.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (TDIU is a part of an increased rating or initial rating only when there is evidence of unemployability).  

Finally, in addition to the medical evidence, the Board has also considered the Veteran's personal assertions concerning the severity of his lumbar spine disability, particularly for the period prior to June 18, 2009.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Medical evidence is generally required to address questions requiring medical expertise.  However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2012); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

B.  Entitlement to a rating in excess of 10 percent for bilateral pes planus with plantar fasciitis.

The Veteran's bilateral foot disorder has been evaluated under DC 5276 for flatfoot acquired.  Mild flatfoot with symptoms relieved by built-up shoe or arch support is rated as noncompensably (zero percent) disabling.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the atendo achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability.  38 C.F.R. § 4.71a. 

Review of the claims folder reveals no evidence that the Veteran sought or received treatment for complaints of his bilateral foot disorder during the course of the appeal.

During the May 2007 VA examination, the examiner noted that the feet were warm and dry with skin intact.  The Veteran reported experiencing bilateral foot pain on a daily basis and swelling of the feet with acute flares.  Pulses were +2 bilaterally and there was callous formation on the medial aspects of the great toes.  There was a mild hallux deformity at 10 degrees bilaterally.  Flexion and extension of the toes was noted to be normal bilaterally.  It was noted that he used custom orthotics issued during service, which he said helped with the pain.  It was also noted that the Veteran overpronated with ambulation and his shoes showed wear over the lateral heels and medial forefeet.  There was also a finding of forefoot supination, greater on the right than on the left foot.  An x-ray revealed a minimal degree pes planus deformity noted on the left and mild degree hallux valgus deformity noted bilaterally.  Otherwise, the study was essentially negative.  The examiner diagnosed bilateral grade 1-2 pes planus, left greater than right with chronic plantar fasciitis (although, the Board observes that, in the physical examination portion of the examination report, the examiner recorded that the Veteran had grade 2-3 pes planus bilaterally, right greater than left).  

Based on a review of the complete evidence of record, and affording the Veteran the benefit of the doubt, the Board finds that the criteria for a disability rating of 30 percent, and no more, for bilateral pes planus with plantar fasciitis under DC 5276 have been met.  In this regard, the Board again observes that, under the rating criteria for DC 5276, severe flatfoot requires objective evidence of marked deformity (such as pronation or abduction).  In this case, the examiner noted that the Veteran displayed overpronation on ambulation and calluses on the medial aspects of the great toes.  Moreover, the Veteran has complained of pain and swelling on use.  In this respect, the Board finds the Veteran's statements regarding his symptomatology are competent, and there is no reason to doubt his credibility.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Buchanan v. Nicholson, supra.  In addition, because the VA examination report is unclear as to whether the Veteran was found to have grade 1-2 or grade 2-3 pes planus, the Board again notes that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  

As noted above, to warrant a 50 percent rating there must be evidence of pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances.  Findings necessary for the assignment of a 50 percent rating have not been shown.  At the May 2007 VA examination, the Veteran specifically stated that the custom orthotics he had been issued helped with the pain.  

The Board has considered whether an increased evaluation under other potentially applicable diagnostic codes is warranted.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").  However, because there is no medical evidence to show that the Veteran has been diagnosed with any other diseases of the foot, a higher disability rating under another diagnostic code is not warranted.

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, supra.  In this case, the evidence does not show that the Veteran experiences symptomatology that is not already contemplated by the rating criteria.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

For the period prior to June 18, 2009, entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine is denied. 

For the period June 18, 2009 forward, entitlement to a disability rating of 40 percent, and no more, for degenerative disc disease of the lumbar spine is granted, subject to the laws and regulations governing the payment of monetary awards.

Entitlement to a disability rating of 30 percent, and no more, for bilateral pes planus with plantar fasciitis is granted, subject to the laws and regulations governing the payment of monetary awards. 

REMAND

The Veteran contends that his service-connected chronic lateral epicondylitis, right and left elbows, are of greater severity than the current 10 percent rating for each elbow contemplates.  After a thorough review of the claims folder, the Board has determined that additional development is necessary prior to the adjudication of the claims.  

As discussed above, in cases involving joint disorders, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Moreover, in DeLuca, 8 Vet. App. 202, the Court expressly held that the Board must determine whether there is evidence of weakened movement, excess fatigability, incoordination, or functional loss due to pain on use or flare-ups when the joint in question is used repeatedly over a period of time.  Id. at 206-07.

During the Veteran's May 2007 VA examination, the VA examiner erroneously concluded that because certain examination questions asked for subjective findings based on the Veteran's self-reports, any additional functional impairment due to pain/pain on repetition or additional fatigue, weakness, lack of endurance or incoordination could not be specified in degrees of lost motion without resort to mere speculation.  Accordingly, although the Veteran was afforded a second VA joints examination, that examiner failed to examine the Veteran's bilateral elbow disabilities.  

If a VA compensation and pension examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2, 19.9(a) (2012); Bierman v. Brown, 6 Vet. App. 125, 129 (1994).  The Court has held that once VA provides an examination, it must be adequate or VA must notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  
Accordingly, the Board finds that a remand is necessary to allow the Veteran a new joints examination of his elbows that not only takes into account any additional functional impairment due to such symptoms as pain or weakness on repetition, but also considers the functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the Veteran's ordinary activities of daily living.  See 38 C.F.R. § 4.10.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA treatment records since October 2008 pertaining to the Veteran's bilateral elbow disability.  All records obtained should be associated with the claims folder or with the Virtual VA electronic file.  Any negative response must also be associated with the claims folder.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected chronic lateral epicondylitis, right and left elbows.  The claims folder must be provided to the examiner in conjunction with the examination and the examiner must note that pertinent documents in the claims folder were reviewed, to include the previous VA examination.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The examiner should elicit from the Veteran a complete history of his symptoms and treatment related to the disabilities and note that, in addition to the medical evidence of record, the Veteran's personal statements concerning his history have been considered.  

The examiner should specifically describe the degree of disability present in each of the Veteran's elbows, including the current ranges of motion, along with any objective evidence of pain.  If motion is specifically limited by pain due to the service-connected disorder, the examiner must specify at what degree such pain is noted to begin for all ranges of motion tested.  The extent of any incoordination, weakened movement and excess fatigability on use must be described. To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.  The examiner should also specify if ankylosis is present.  The examiner must also describe how the Veteran's disabilities effect his occupation and activities of daily living.  Any and all opinions must be accompanied by a complete rationale.

3.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his attorney should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


